ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 03-158, concluding that by way of reciprocal discipline pursuant to Rule l:20-14(a)(5)(E), STEVEN CLARK FORMAN of CHERRY HILL, who was admitted to the bar of this State in 1985, should be reprimanded, respondent having been disciplined in the Commonwealth of Pennsylvania for practicing law while ineligible to do so, and good cause appearing;
It is ORDERED that STEVEN CLARK FORMAN is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*6ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.